1. The testimony showed that the defendant left his home after supper with another man and returned to the same in the nighttime with the stolen cow; and when asked about the cow the next day *Page 776 
or the second day thereafter he untruthfully denied knowledge of the whereabouts of the cow, and thereafter made contradictory statements as to how he came into possession of the cow, and made other statements from which the jury were authorized to find there were circumstances pointing to his guilt of larceny.
2. This case comes within the general rule that "Where on the trial of one charged with larceny it is shown by the evidence that recently after the commission of the offense the stolen goods were found in the possession of the defendant, that fact would authorize the jury to infer that the accused was guilty, unless he explained his possession to their satisfaction." Morris v. State, 47 Ga. App. 792
(171 S.E. 555).
3. The instant case differs from such cases as Minor v.  State, 58 Ga. 552 (5), Miller v. State, 12 Ga. App. 550
(77 S.E. 891), and Springer v. State, 102 Ga. 447
(2) (30 S.E. 971), in which the evidence for the State or the uncontradicted evidence in the case showed that the stolen property was brought to the premises of the defendant in his absence, and that the larceny was complete before the defendant received the stolen goods. Under such statements of facts the court held that the defendant could not be guilty of larceny but only of receiving stolen goods.
4. The evidence authorized the verdict of simple larceny. The judge did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                          DECIDED JULY 2, 1940.
                   STATEMENT OF FACTS BY MacINTYRE, J.
Frank Long and Freddie Jones were jointly indicted for simple larceny in stealing a cow, the property of Lizzie Mae Scott or Williams. The defendant was convicted. His motion for new trial was overruled, and he excepted.
It appeared from the evidence that the owner's cow was being kept by Freddie Jones's wife on Ed Chance's place. Jones's wife quit him, and he was keeping the cow at the time it was alleged to have been stolen. Corker Reynolds, father of the owner of the cow, testified that he sent his brother John Reynolds after the cow on Friday night. On Saturday morning John Reynolds reported that the cow was gone, and they went over to a point near Habersham Church in Jenkins County where tracks showed that a truck had been backed into a ditch and up against a bank and the cow loaded on the truck. The tire tread on the defendant's truck was then trailed to Sardis in Burke County; and they went to the defendant's house and asked him if he bought any cows in Jenkins County, and he said "Yes." He was then asked if he *Page 777 
bought one on Friday night from Freddie Jones, that belonged to Corker Reynolds, the witness; and the defendant said "No, sir." The defendant asked, "What type of cow was it?" and witness said "A dark red or Jersey type, with her horns growing back across her forehead." The defendant then said, "I don't know anything about it, but if I hear tell of it I will notify you." After that the matter was turned over to the sheriff. On Monday morning, after denying, on the previous Saturday, that he had possession of the cow, the defendant, who was keeping the cow on his father's lot, turned the cow over to the witness. On Monday the defendant came to Corker Reynolds and said, "I have been in snaps before, but this is the worst one I was ever in in my life."
Tom Brinson, testified for the State, that he, John Reynolds, and another boy went to look for the cow in question about 8:30 p. m. on the night it was stolen from Freddie Jones's place and they could not find it. Freddie was not at home. Ed Chance, who owned the place Jones lived on, testified that Freddie Jones, jointly indicted with the present defendant, returned home about eleven or twelve o'clock the night the cow was missing; that the cow was on the place six months before, and disappeared on that day or night. Mrs. G. B. Kimball, who lived next door to the defendant in Sardis, testified for him that a negro came to the defendant's house about four o'clock on the afternoon before the night the cow was missed. He waited until the defendant came home, and the two went off together about dark. They came back in about an hour; and although she could not see a cow because it was dark, she heard the defendant tell his wife, "the negro says this cow will jump," and he was taking it over to his father's house.
On a former trial, which resulted in a mistrial, the defendant stated that he bought the cow from three unknown negroes who were on their way to Florida. In his statement in this case he said that he returned to his home about "dusk" on the date in question, and a negro was there waiting for him, and told him he had a cow to sell. He went with the negro, and they met two other negroes leading a cow down the road. He further stated that he bought the cow from them and paid the money to John Reynolds, a witness for the State, who had testified in both trials and whom it appears the defendant had known for eighteen or twenty years. Also, that he later went to the sheriff and told the sheriff he thought he had *Page 778 
the cow they were looking for. It appears that he had told John Reynolds and Ed Mays that he had not bought the stolen cow in Jenkins County.